Withers, J.
delivered the opinion of the Court.
The only question which the counsel for the appellant has argued before this Court, is that embraced in the fouith ground of appeal, touching the admissibility of the testimony therein referred to; and that is the only question considered. It is quite unnecessary to multiply words upon a point so fully discussed in the Report from the Circuit: for the con*97siderations therein contained, aided by the cases cited, have ■ led us to the conclusion that the Circuit Judge was right upon the matter in question, and the motion is therefore refused.
Richardson, J. O’Neall, J. Evans, J. Wardlaw, J. and Frost, J. concurred.

Motion dismissed.